Citation Nr: 1643636	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-44 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder/chloracne, to include as due to herbicide exposure.

2.  Entitlement to service connection for stomach ulcers, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran also perfected an appeal as to the issue of entitlement to service connection for coronary artery disease, status post coronary artery bypass graft.  However, the RO subsequently granted service connection for that disability in a July 2011 rating decision.  As the July 2011 decision represented a full grant of the benefit sought, the issue of entitlement to service connection for coronary artery disease is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, prior to the date of his scheduled hearing, the Veteran submitted correspondence indicating his intent to withdraw his appeal.  Thus, the Veteran's hearing request is also considered withdrawn.


FINDING OF FACT

In September 2016, prior to the promulgation of a Board decision, the Veteran submitted correspondence stating that he wished to withdraw from appellate review the issues of entitlement to service connection for a skin disorder/chloracne and entitlement to service connection for stomach ulcers.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence dated September 12, 2016, and submitted to the RO, the Veteran stated that he was writing regarding his "appeal hearing" and that he wished to withdraw it with respect to the issues currently before the Board.  The following day, during a telephone conversation with a VA employee, the Veteran clarified that he had sent in paperwork to withdraw his appeal, because he was satisfied with his combined disability rating of 100 percent.  Thereafter, and prior to the promulgation of a Board decision, the Board received the Veteran's September 12, 2016, correspondence from the RO.  Based on the foregoing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


